19-10453-scc       Doc 53     Filed 06/20/19 Entered 06/20/19 19:20:26              Main Document
                                           Pg 1 of 2



HOLLAND & KNIGHT LLP
31 West 52nd Street
New York, New York 10019
Telephone: (212) 513-3200
Facsimile: (212) 385-9010
Arthur E. Rosenberg, Esq.
Attorneys for The Nielsen Company (US), LLC

UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF NEW YORK
 ----------------------------------------------------------x
                                                            :
 In re                                                      :
                                                            : Chapter 7
 ROCKYOU, INC.,                                             :
                                                            : Case No. 19-10453 (SCC)
                                    Debtor.                 :
                                                            :
 ----------------------------------------------------------x

                               NOTICE OF APPEARANCE
                         AND REQUEST FOR SERVICE OF PAPERS

       PLEASE TAKE NOTICE that pursuant to Rules 2002, 9007 and 9010(b) of the Rules

of Bankruptcy Procedure, the undersigned attorney appears as counsel for The Nielsen Company

(US), LLC, a creditor and party-in-interest in this proceeding, and requests that all notice given

or required to be given in this action and all related actions, be given and served upon:

                                       Holland & Knight LLP
                                       31 West 52nd Street
                                       New York, New York 10019
                                       Attn: Arthur E. Rosenberg, Esq
                                       Telephone: (212) 513-3200
                                       Facsimile: (212) 385-9010
                                       Email: arthur.rosenberg@hklaw.com

       PLEASE TAKE FURTHER NOTICE that the foregoing request includes not only the

notices and papers, whether formal or informal, ex parte or on notice, written or oral, referred to

in the Bankruptcy Rules sections specified above, but also includes, without limitation, orders and
19-10453-scc       Doc 53     Filed 06/20/19 Entered 06/20/19 19:20:26           Main Document
                                           Pg 2 of 2



notices of any application, motion, petition, pleading, request, complaint or demand, whether

formal or informal, whether written or oral and whether transmitted or conveyed by mail, delivery,

telephone, telegraph, telecopier or otherwise, which affect or seek to affect in any way any rights

or interests of the Debtor, any creditors or the Trustee in this case.

Dated: New York, New York
       June 20, 2019

                                                       HOLLAND & KNIGHT LLP


                                                       By: /s/ Arthur E. Rosenberg _____
                                                           Arthur E. Rosenberg, Esq.
                                                       31 West 52nd Street
                                                       New York, New York 10019
                                                       Telephone: (212) 513-3200
                                                       Facsimile: (212) 385-9010
                                                       Attorneys for The Nielsen Company
                                                       (US), LLC




                                                  2
#68726049_v1
